The declaration in each of these cases is on a bond. At the conclusion of proof, plaintiffs had shown damage in excess of the amount named in the ad damnum clause. They asked and were given leave to amend.
  Plaintiffs had judgment in each case here reviewed on error. *Page 218
The sole contention is that the judgment may not exceed the amount named in the ad damnum clause. True, but the court permitted amendment of the clause as he had right to do. 3 Comp. Laws 1915, § 12478; Zeilman v. Fry, 213 Mich. 504; Gates
v. Beebe, 170 Mich. 107.
Affirmed.
WIEST, C.J., and BUTZEL, McDONALD, POTTER, SHARPE, NORTH, and FEAD, JJ., concurred.